--------------------------------------------------------------------------------

Exhibit 10.35
 
Environmental Indemnity Agreement
 
THIS ENVIRONMENTAL INDEMNITY AGREEMENT (the "Agreement") is made as of the 31st
day of October, 2011, by BOVIE MEDICAL CORPORATION, a Delaware corporation (the
"Indemnitor"), with an address at 5115 Ulmerton Road. Clearwater, Florida 33760
in favor of THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., a national banking
association (the "Mortgagee"), with an address at 10161 Centurion Parkway,
Jacksonville, Florida 32256.
 
W I T N E S S E T H:
 
WHEREAS, the Pinellas County Industrial Development Authority (the "Issuer")
previously issued its Industrial Development Revenue Bonds (Bovie Medical
Corporation Project), Series 2008, in the original aggregate principal amount of
$4,000,000.00 (the "Bonds"), pursuant to an Indenture of Trust, dated as of
November 1, 2008 (the "Original Indenture"), by and between the Issuer and
Mortgagee, as Trustee (the "Trustee") for the purpose of financing the
acquisition of the real property described on Exhibit A attached hereto and made
a part hereof, located in Clearwater, Pinellas County, Florida (the "Land"), and
certain equipment and the cost of equipping and renovating an approximately
60,000 square foot manufacturing facility, for the manufacture of medical
devices and accessories (the "Bond Project") thereon (said Land, together with
the Bond Project and all other improvements, equipment and other property now or
hereafter located therein or thereon, being hereinafter collectively called the
"Property"); and
 
WHEREAS, the proceeds of the Bonds were loaned to the Indemnitor pursuant to a
Loan Agreement dated as of November 1, 2008 (the "Original Loan Agreement"), by
and between the Issuer and the Indemnitor; and
 
WHEREAS, on or about the date hereof, (i) the Issuer and the Mortgagee, as
Trustee, are entering into an Amended and Restated Indenture of Trust, dated as
of the date hereof (collectively with the Original Indenture, and as the same
may be hereafter further amended, modified, supplemented, restated or replaced,
the "Indenture"), and (ii) the Issuer and the Indemnitor are entering into that
certain First Amendment to Loan Agreement, dated as of the date hereof
(collectively with the Original Loan Agreement, and as the same may hereafter be
amended, modified, supplemented, restated or replaced, the "Agreement"); and
 
WHEREAS, PNC Bank, National Association (the "Bank"), has purchased the Bonds
and in connection therewith, the Bank and the Indemnitor have entered into a
Credit Agreement, of even date herewith (as the same may hereafter be amended,
modified, restated or replaced, the "Credit Agreement"), pursuant to which the
Indemnitor has agreed to make prompt and full payment of all Payment Obligations
(as defined in the Mortgage hereinafter described); and
 
WHEREAS, in order to secure the Payment Obligations, the Indemnitor has executed
and delivered to the Mortgagee that certain Mortgage and Security Agreement of
even date herewith (as the same may be amended, modified, restated or replaced
from time to time, the "Mortgage"); and
 
WHEREAS, to induce the Bank to agree to purchase the Bonds, and the Mortgagee to
continue to act as the Trustee under the Indenture, the Indemnitor has agreed to
enter into this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the Indemnitor hereby covenants, warrants,
represents and agrees as follows:
 
1.           Mortgagee's Rights Under the Agreement.   The Mortgagee's rights
and remedies under this Agreement shall be in addition to and not in limitation
of all rights and remedies of the Mortgagee under the Mortgage, any Operative
Documents (as defined in the Mortgage) and any other documents, instruments and
agreements executed in connection therewith (as the same may be amended,
supplemented, replaced or modified from time to time, being herein called the
"Credit Documents"). Payments, if any, by the Indemnitor as required under this
Agreement shall not reduce the Indemnitor's obligations and liabilities under
any of the Credit Documents. Any default by the Indemnitor under this Agreement
(including any breach of any representation or warranty made by the Indemnitor)
shall, at the Mortgagee's option, constitute a default and an Event of Default
("Event of Default") under the Operative Documents after the expiration of any
applicable cure period.
 
2.           Definitions.   For purposes of this Agreement, the following terms
shall have the following meanings:
 
 (a)            "Environmental Laws" means all federal, state or commonwealth
and local laws, regulations, statutes, codes, rules, resolutions, directives,
orders, executive orders, consent orders, guidance from regulatory agencies,
policy statements, judicial decrees, standards, permits, licenses and
ordinances, or any judicial or administrative interpretation of any of the
foregoing, pertaining to the protection of land, water, air, health, safety or
the environment, whether now or in the future enacted, promulgated or issued,
including the laws of the state where the Property is located;
 
 (b)            "Hazardous Substances" includes any substances, chemicals,
materials, or elements in any physical state (liquid, solid, gaseous/vapor,
etc.) that are prohibited, limited or regulated by the Environmental Laws, or
any other substances, chemicals, materials, or elements that are defined as
"hazardous" or "toxic," or otherwise regulated, under the Environmental Laws, or
that are known or considered to be harmful, hazardous or injurious to the health
or safety of occupants or users of the Property. The term Hazardous Substances
shall also include any substance, chemical, material, or element in any physical
state (liquid, solid, gaseous/vapor, etc.) (i) defined as a "hazardous
substance" under the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 ("CERCLA") (42 U.S.C. §§ 9601, et seq.), as amended by the
Superfund Amendments and Reauthorization Act of 1986, and as further amended
from time to time, and regulations promulgated thereunder; (ii) defined as a
"regulated substance" within the meaning of Subtitle I of the Resource
Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i), as amended from time to
time, and regulations promulgated thereunder; (iii) designated as a "hazardous
substance" pursuant to Section 311 of the Clean Water Act (33 U.S.C. § 1321), as
amended from time to time, and the regulations promulgated thereunder, or listed
pursuant to Section 307 of the Clean Water Act (33 U.S.C. § 1317), as amended
from time to time, and the regulations promulgated thereunder; (iv) defined as
"hazardous", "toxic", or otherwise regulated, under any Environmental Laws
adopted by the state in which the Property is located, or its agencies or
political subdivisions; (v) which is petroleum, petroleum products, ethanol,
methyl tertiary butyl ether or derivatives or constituents of or vapors from any
of the foregoing; (vi) which is asbestos or asbestos-containing materials; (vii)
the presence of which requires notification, investigation or remediation under
any Environmental Laws or common law; (viii) the presence of which on the
Property causes or threatens to cause a nuisance upon the Property or to
adjacent properties or poses or threatens to pose a hazard to the health or
safety of persons on or about the Property; (ix) the presence of which on
adjacent properties would constitute a trespass by the Indemnitor; (x) which is
urea formaldehyde foam insulation or urea formaldehyde foam
insulation-containing materials; (xi) which is lead base paint or lead base
paint-containing materials; (xii) which are polychlorinated biphenyls or
polychlorinated biphenyl-containing materials; (xiii) which is radon or
radon-containing or producing materials; (xiv) which is or contains excessive
moisture, mildew, mold, microbial contamination, microbial growth or other
fungi, or biological agents that can or are known to produce mycotoxins or other
bioaerosols, such as antigens, bacteria, amoebae and microbial organic compounds
or other similar matter, in each case that poses a risk to human health or the
environment, or negatively impacts the value of the Property (herein referred to
as "toxic mold"); (xv) which is a vapor from volatile chemicals or any other
toxic or hazardous materials, including petroleum hydrocarbons, from a
subsurface soil, groundwater or other source, or (xvi) which by any laws of any
governmental authority requires special handling in its collection, storage,
treatment, or disposal; and
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 (c)            "Contamination" means the seeping, spilling, leaking, pumping,
pouring, emitting, using, emptying, discharging, injecting, escaping, leaching,
dumping, disposing, releasing, migrating, vaporizing or the presence of
Hazardous Substances at, under or upon the Property or into the environment, or
arising from the Property or migrating or vaporizing to or from the Property,
whether or not the presence of such Hazardous Substances or the Contamination
may require notification, treatment, response or removal action or remediation
under any Environmental Laws.
 
3.           Representations and Warranties. The Indemnitor hereby represents
and warrants that, except as is otherwise set forth on Schedule I attached
hereto:
 
 (a)            no Contamination is present at, on or under the Property and no
Contamination is being emitted from the Property onto any surrounding or
adjacent areas;
 
 (b)           all activities and operations at the Property have been and are
being conducted in compliance with all Environmental Laws, and the Indemnitor
has obtained all permits, licenses, consents and approvals required under the
Environmental Laws for the conduct of operations and activities at the Property,
and all such permits, licenses, consents and approvals are in full force and
effect;
 
 (c)           the Property has never been used to generate, manufacture,
refine, transport, handle, transfer, produce, treat, store, dispose of, or
process any Hazardous Substances, except in compliance with all Environmental
Laws and in such a manner that no Contamination has been released on or under
the Property;
 
 (d)           no underground or aboveground storage tanks are, or to the best
of the Indemnitor's knowledge after due inquiry and investigation, have been,
located on or under the Property except as disclosed on Schedule I attached
hereto, if any;
 
 (e)           no measurable levels of radon or radon containing or producing
products are present in the existing structures on the Property, except as
permitted by all applicable Environmental Laws. If at any time during the term
of the Mortgage, measurable amounts of radon are detected in any structures on
the Property, the Indemnitor hereby agrees, at its sole expense, to take all
actions necessary to reduce such radon gas to acceptable levels which are
permissible under all applicable Environmental Laws;
 
 (f)           no civil, administrative or criminal proceeding is pending or
threatened against the Indemnitor or any other person relating to the condition
of or activities at the Property, nor has any notice of any violation or
potential liability under any Environmental Laws been received, nor has the
Indemnitor reason to believe such notice will be received or proceedings
initiated, nor has the Indemnitor, or to Indemnitor's knowledge, any other
person entered into any consent, decree or judicial order or settlement
affecting the Property, nor has the Indemnitor or the Property been the subject
of any other administrative or judicial order or decree;
 
 
- 3 -

--------------------------------------------------------------------------------

 


 (g)           the Property is not listed or proposed for listing on the
National Priorities List pursuant to Section 9605 of CERCLA, on the
Comprehensive Environmental Response, Compensation and Liability Information
System, on any leaking underground storage tank ("Lust") listing, or any list of
sites at which a spill or uncontrolled release of Hazardous Substances has
occurred, or on any list of sites involving the establishment and/or maintenance
of an institutional control to limit exposure to or migration of a Hazardous
Substance, or on any other environmental list, remedial action list, regulatory
database or the like including, without limitation, any state or local list of
environmentally problematic and/or regulated sites;
 
 (h)           no portion of the Property constitutes wetland or other "water of
the United States", flood plain or flood hazard area, or coastal zone, as
defined by the applicable Environmental Laws;
 
 (i)            no lien has been attached to any revenues or any real or
personal property owned by the Indemnitor and located in the state where the
Property is located, including the Property, for damages or cleanup, response or
removal costs, under any Environmental Laws, or arising from an intentional or
unintentional act or omission in violation thereof by the Indemnitor, or any
previous owner or operator of the Property;
 
 (j)            no Hazardous Substances or Contamination has been discharged or
emitted from the Property into waters on, under or adjacent to the Property, or
onto lands from which Hazardous Substances might seep, flow or drain into such
waters;
 
 (k)           to the best of the Indemnitor's knowledge, after due inquiry and
investigation, no report, analysis, study or other document prepared by or for
any person exists identifying that any Contamination has been, or currently is,
located upon or under the Property;
 
 (1)           neither the transaction contemplated by the Credit Documents nor
any other transaction involving the sale, transfer or exchange of the Property
will trigger or has triggered any obligation under the Environmental Laws to
make a filing, provide a deed notice, provide disclosure or take any other
action, or in the event that any such transaction-triggered obligation does
arise or has arisen under any Environmental Laws, all such actions required
thereby have been taken;
 
 (m)          the execution, delivery and performance by the Indemnitor of this
Agreement does not and will not contravene any (i) law or governmental rule,
regulation or order which is applicable to the Indemnitor and no authorization,
approval or other action by, and no notice to or filing with, any governmental
entity is required for the due execution, delivery and performance by the
Indemnitor of this Agreement, or (ii) contractual restriction which is binding
upon or which affects the Indemnitor, and does not and will not result in or
require the creation of any lien, security interest or other charge or
encumbrance upon or with respect to any property of the Indemnitor;
 
 (n)           this agreement is a legal, valid and binding obligation of the
Indemnitor, enforceable against the Indemnitor in accordance with its terms;
 
 (o)           no toxic mold or vapors from volatile chemicals or any other
toxic or hazardous materials, including petroleum hydrocarbons, is present in
any building on the Property;
 
 (p)          no deed restrictions, activity and/or use limitations,
environmental covenants or other types of engineering or institutional controls,
whether recorded or unrecorded, exist on or with respect to the Property and, to
the best of Indemnitor's knowledge after due inquiry and investigation, have
ever existed on or with respect to the Property; and
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(q)           no asbestos or asbestos containing materials are present in any
structure on the Property, If at any time during the term of the Mortgage,
asbestos or asbestos containing materials are discovered in any structure on the
Property, the Indemnitor hereby agrees, at its sole cost and expense, to take
all actions necessary to remove all such asbestos or asbestos containing
materials.
 
4.           Environmental Covenants. The Indemnitor hereby covenants and agrees
as follows:
 
     (a)           to cause all activities at the Property during the term of
the Mortgage to be conducted in compliance with all Environmental Laws;
 
 (b)           to provide the Mortgagee with copies of all: (i) correspondence,
notices of violation, summons, orders, complaints or other documents received by
the Indemnitor, its lessees, sublessees, occupants or assigns, pertaining to
compliance with any Environmental Laws and/or the presence or potential presence
of Contamination; (ii) reports of or information from previous environmental
investigations undertaken at the Property which the Indemnitor knows of, or has
or can obtain possession; (iii) any reports of or information from environmental
investigations undertaken at the Property by any person or entity after the date
of this Agreement; (iv) licenses, certificates and permits required by the
Environmental Laws; (v) a description of the operations and processes of the
Indemnitor; and (vi) any other information that the Mortgagee may reasonably
request from time to time;
 
 (c)           not to generate, manufacture, refine, transport, transfer,
produce, store, use, process, treat, dispose of, handle, permit to exist, or in
any manner deal with, any Hazardous Substances on any part of the Property, nor
permit others to engage in any such activity on the Property, except for (i)
those Hazardous Substances which are used or present in the ordinary course of
the Indemnitor's business in compliance with all Environmental Laws, are listed
on Schedule I attached hereto, if any, and have not been released into the
environment in such a manner as to constitute Contamination hereunder; and (ii)
those Hazardous Substances which are naturally occurring on the Property, but
only in such naturally occurring form and only in such quantities that are known
not to be harmful, hazardous or injurious to the health or safety of occupants
or users of the Property;
 
 (d)           not to cause or permit, as a result of any intentional or
unintentional act or omission on the part of the Indemnitor or any tenant,
subtenant, occupant or assigns, the presence of Hazardous Substances or
Contamination on the Property, except for (i) those Hazardous Substances which
are used or present in the ordinary course of the Indemnitor's business in
compliance with all Environmental Laws, are listed on Schedule I attached hereto
and have not been released into the environment in such a manner as to
constitute Contamination hereunder, and (ii) those Hazardous Substances which
are naturally occurring on the Property, but only in such naturally occurring
form and only in such quantities that are known not to be harmful, hazardous or
injurious to the health or safety of occupants or users of the Property;
 
 (e)           to give notice and a full description to the Mortgagee
immediately upon the Indemnitor's acquiring knowledge of (i) any and all
enforcement, clean-up, removal or other regulatory actions threatened,
instituted or completed by any governmental authority with respect to the
Indemnitor or the Property; (ii) all claims made or threatened by any third
party against the Indemnitor or the Property relating to damage, contribution,
compensation, loss or injury resulting from any Hazardous Substances or
Contamination; (iii) any complaint made or threatened by any third party against
the Indemnitor or the Property relating to damage, contribution, compensation,
loss or injury resulting from any Hazardous Substances or Contamination; (iv)
the presence of any Contamination on, under, from or affecting the Property; (v)
any Contamination or other release or discharge of Hazardous Substances on or
from the Property that must be reported to any governmental entity under
applicable Environmental Laws; (vi) Indemnitor's violation of any Environmental
Laws or any allegation of same from any other person; (vii) the imposition,
attachment or recording of any lien, deed restriction, activity and use
limitations, environmental covenant, institutional control or encumbrance under
Environmental Laws against the Property and/or any personal or other real
property owned by Indemnitor; and (viii) the inability to obtain or renew any
Environmental Permit or a notice from a governmental authority that it has
revoked or suspended, or otherwise intends to revoke or suspend, whether in
whole or in part, any permit for the Property, which permit relates, in any way,
to any Environmental Law (ix) any matters relating to Hazardous Substances,
Contamination or Environmental Laws that would give a reasonably prudent lender
cause to be concerned that the value of their security interest in the Property
may be reduced or threatened or that may impair or threaten to impair the
Indemnitor's ability to perform any of its obligations under this Agreement or
the Credit Documents;
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 (f)           to timely comply with any Environmental Laws requiring the
removal, treatment, storage, processing, handling, transportation or disposal of
Hazardous Substances or Contamination and provide the Mortgagee with
satisfactory evidence of such compliance;
 
 (g)           to conduct and complete all investigations, studies, sampling and
testing, as well as all remedial, removal and other actions necessary to clean
up and remove all Contamination on, under, from or affecting the Property, all
in accordance with the Environmental Laws;
 
 (h)           to continue to have all necessary licenses, certificates and
permits required under the Environmental Laws relating to the Indemnitor and its
Property, facilities, assets and business;
 
  (i)           to remediate or cause to be remediated, at its sole cost and
expense, any substance which is or contains toxic mold; and
 
  (j)           to investigate, and as necessary, remediate or cause to be
remediated, at its sole cost and expense, any vapor intrusion conditions from
volatile chemicals or other toxic or hazardous materials, including petroleum
hydrocarbons.
 
5.           Mortgagee's Right to Conduct an Investigation.
 
 (a)            The Mortgagee, or its agents and representatives, may, at any
time and at its sole discretion, commission an investigation into the presence
of Hazardous Substances or Contamination on, from or affecting the Property, or
the compliance with Environmental Laws at, or relating to, the Property. Such an
investigation performed by the Mortgagee shall be at the Indemnitor's expense if
the performance of the investigation is commenced (i) upon the occurrence of a
default hereunder or of a default or "Event of Default" under the Mortgage or
any other Credit Document; or (ii) because the Mortgagee has a reasonable belief
that the Indemnitor has violated any provision of this Agreement (including any
representation, warranty or covenant). All other investigations performed by the
Mortgagee shall be at the Mortgagee's expense. In connection with any
investigation under this paragraph, the Indemnitor, its tenants, subtenants,
occupants and assigns, shall comply with all reasonable requests for information
made by the Mortgagee or its agents and the Indemnitor represents and warrants
that all responses to any such requests for information will be correct and
complete. The Indemnitor shall provide the Mortgagee and its agents with rights
of access to all areas of the Property and permit the Mortgagee and its agents
to perform testing (including any invasive testing) necessary or appropriate, in
the Mortgagee's reasonable judgment, to perform such investigation.


 
- 6 -

--------------------------------------------------------------------------------

 
 
 (b)            The Mortgagee is under no duty, however, to conduct such
investigations of the Property and any such investigations by the Mortgagee
shall be solely for the purposes of protecting the Mortgagee's security interest
in the Property and preserving its rights under the Credit Documents. No site
visit, observation, or testing by the Mortgagee shall constitute a waiver of any
default of the Indemnitor or be characterized as a representation regarding the
presence or absence of Hazardous Substances or Contamination at the Property.
The Mortgagee owes no duty of care to protect the Indemnitor or any third party
from the presence of Hazardous Substances, Contamination or any other adverse
condition affecting the Property nor shall the Mortgagee be obligated to
disclose to the Indemnitor or any third party any report or findings made in
connection with any investigation done on behalf of the Mortgagee,
 
6.           Indemnification.
 
(a)             The Indemnitor covenants and agrees, at its sole cost and
expense, to indemnify, defend, protect, save and defend and hold harmless the
Mortgagee (including the Mortgagee as holder of the Mortgage, as mortgagee in
possession, or as successor in interest to the Indemnitor, or, as appropriate,
the borrower or the guarantor as owner of the Property by virtue of a
foreclosure or acceptance of a deed in lieu of foreclosure) and all of its
officers, directors, employees and agents, any participant in the Obligations,
and their respective successors and assigns, against and from any and all
Environmental Damages (as defined in subsection (b) below), which may at any
time be imposed upon, threatened against, incurred by or asserted or awarded
against the Mortgagee (whether before or after the release, satisfaction or
extinguishment of the Mortgage) and arising from or out of:
 
(i)             the Indemnitor's failure to comply with any of the provisions of
this Agreement, including the Indemnitor's breach of any covenant,
representation or warranty contained in this Agreement; or
 
(ii)            any Contamination, or threatened release of any Hazardous
Substances or Contamination, on, in, under, affecting or migrating or
threatening to migrate to or from all or any portion of the Property, any
surrounding areas or other property or any persons; or
 
(iii)            any violation of, or noncompliance with, or alleged violation
of, or noncompliance with, Environmental Laws (and/or any permit relating to any
Environmental Laws) by the Properly or the Indemnitor, or its agents, employees,
contractors, and the like, including, without limitation, costs and fees of
lawyers, environmental consultants and the like incurred to remove any
environmentally related lien imposed upon the Property; or
 
(iv)           the willful misconduct, error or omission or negligent act or
omission of the Indemnitor, or its agents, employees, contractors, and the like;
or
 
(v)            any judgment, lien, order, complaint, notice, citation, action,
proceeding or investigation pending or threatened by or before any governmental
authority or any private party litigant, including any environmental regulatory
body, or before any court of law (including any private civil litigation) with
respect to the Indemnitor's business, assets, property or facilities, or the
Property, in connection with any Hazardous Substances, Contamination or any
Environmental Laws (including the assertion that any lien existing or arising
pursuant to any Environmental Laws takes priority over the lien of the
Mortgage); or
 
(vi)           the enforcement of this Agreement or the assertion by the
Indemnitor of any defense to its obligations hereunder.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
The Indemnitor's indemnification obligations set forth in this Section 6 shall
be in effect and enforceable regardless of whether any such indemnification
obligations arise before or after foreclosure of the Mortgage or other taking of
title to all or any portion of the Property by the Mortgagee or any affiliate of
the Mortgagee or any assignee of the Mortgagee's interest, and whether the
underlying basis of any claim arose from events prior to the Indemnitor
acquiring ownership of the Property.
 
(b)             For the purposes of this Agreement, "Environmental Damages"
shall mean all claims, judgments, damages, losses, penalties, fines, liabilities
(including strict liability), encumbrances, liens, costs and expenses of
investigation and defense of any claim, whether or not such claim is ultimately
defeated, and of any good faith settlement, of whatever kind or nature,
contingent or otherwise, matured or unmatured, foreseeable or unforeseeable,
including reasonable attorneys' fees and disbursements and consultants' fees,
any of which are incurred at any time, and including:
 
(i)            damages, losses or costs for personal injury, or injury to
property or natural resources (including costs of assessment), occurring upon or
off of the Property, including lost profits, consequential damages, punitive
damages, the cost of demolition and rebuilding of any improvements on real
property, interest and penalties;
 
(ii)            fees incurred for the services of attorneys, consultants,
contractors, experts, laboratories and all other costs and expenses incurred in
connection with investigation, removal, remediation or post-remediation
monitoring, operation and maintenance, of any Hazardous Substances or
Contamination or violation of any Environmental Laws including the preparation
of any feasibility studies or reports or the performance of any cleanup,
remediation, removal, response, abatement, contaminant, closure, restoration,
treatment, investigation work or monitoring work required by any Environmental
Laws, or reasonably necessary to make full economic use of the Property or any
other property or otherwise expended in connection with such conditions,
including any and all Corrective Work under Section 7, and further including any
attorneys' fees, costs and expenses incurred in enforcing this Agreement or
collecting any sums due hereunder;
 
(iii)           any additional costs required to take necessary precautions to
protect against a release of Hazardous Substances or Contamination on, in, under
or affecting the Property into the air, any body of water, any other public
domain or any surrounding or adjoining areas;
 
(iv)           any costs incurred to comply, in connection with all or any
portion of the Property or any area surrounding or adjoining the Property, with
all Environmental Laws;
 
(v)            liability to any third persons or governmental agency for costs
expended in connection with the items referenced in clause (ii) above; and
 
(vi)           diminution in the value of the Property, and damages for the loss
of business and restriction on the use or adverse impact on the marketing of
rentable or usable space or of any amenity of the Property.
 
(c)            Promptly after the receipt by the Mortgagee of written notice of
any demand or claim or the commencement of any action, suit or proceeding
concerning the Indemnitor or the Mortgagee in connection with the Property, the
Mortgagee shall endeavor to notify the Indemnitor thereof in writing. The
failure by the Mortgagee promptly to give such notice shall not relieve the
Indemnitor of any liability to the Mortgagee hereunder.
 
 
- 8 -

--------------------------------------------------------------------------------

 


7.          Indemnitor's Obligation to Perform Corrective Work.
 
(a)            The Indemnitor shall have the obligation to promptly commence and
perform any corrective work required to address any Environmental Damages or
Contamination, including any actions required by the Indemnitor under Section 6
("Corrective Work") after the occurrence of any of the following: (i) the
Indemnitor obtains actual knowledge of any Contamination on, in, under,
affecting, or migrating to or from the Property or any surrounding areas; or
(ii) an event occurs for which the Mortgagee can seek indemnification from the
Indemnitor pursuant to Section 6.
 
(b)           The Indemnitor shall provide to the Mortgagee written notification
at least twenty (20) days prior to the commencement of any such Corrective Work,
and shall give the Mortgagee a monthly report, during the performance of such
Corrective Work, on the Indemnitor's progress with respect thereto, and shall
promptly give the Mortgagee such other information with respect thereto as the
Mortgagee shall reasonably request from time to time. Such written notice shall
contain the name of the person or entity performing such Corrective Work and
shall be accompanied by: (i) written evidence, satisfactory in form and content
to the Mortgagee, showing that such person or entity is fully insured against
any and all injury and damages caused by or resulting from the performance of
such Corrective Work; and (ii) copies of the plans for such Corrective Work,
approved in writing by the appropriate governmental authorities.
 
(c)           Any Corrective Work conducted by the Indemnitor shall be
diligently performed to completion and shall comply with all Environmental Laws
and all other applicable laws to correct, contain, clean up, treat, remove,
resolve, dispose of or minimize the impact of all Hazardous Substances or
Contamination.
 
(d)           Any failure by the Mortgagee to object to any actions taken by the
Indemnitor shall not be construed to be an approval by the Mortgagee of such
actions. This Agreement shall not be construed as creating any obligation for
the Mortgagee to initiate any contests or to perform or review the Indemnitor's
or any other party's performance of, any Corrective Work, or disburse any funds
for any contests or the performance of any Corrective Work.
 
8.           Mortgagee's Right to Select Engineers, Consultants and Attorneys.
Without limiting the other provisions hereof, in the event any claim (whether or
not a judicial or administrative action is involved) is asserted against the
Mortgagee with respect to Hazardous Substances, Environmental Laws or
Contamination, the Mortgagee shall have the right to select the engineers, other
consultants and attorneys for the Mortgagee's defense or guidance, determine the
appropriate legal strategy for such defense, and compromise or settle such
claim, all in the Mortgagee's sole discretion, and the Indemnitor shall be
liable to the Mortgagee in accordance with the terms hereof for liabilities,
costs and expenses incurred by the Mortgagee in this regard.
 
9.           Indemnitor's Obligation to Deliver Property. The Indemnitor agrees
that, in the event the Mortgage is foreclosed (whether judicially or by power of
sale) or the Indemnitor tenders a deed in lieu of foreclosure, the Indemnitor
shall deliver the Property to the Mortgagee free of any and all Hazardous
Substances, (except for (a) those Hazardous Substances which are used or present
in the ordinary course of the Indemnitor's business in compliance with all
Environmental Laws, are listed on Schedule I hereto, if any, and have not been
released into the environment in such a manner as to constitute Contamination
hereunder, and (b) those Hazardous Substances which are naturally occurring on
the Property, but only in such naturally occurring form and only in such
quantities that are known not to be harmful, hazardous or injurious to the
health or safety of occupants or users of the Property) or Contamination in a
condition such that the Property conforms with all Environmental Laws and such
that no remedial or removal action or other Corrective Work will be required
with respect to the Property.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
The Indemnitor's obligations as set forth in this Section are strictly for the
benefit of the Mortgagee and any successors and assigns of the Mortgagee as
holder of any portion of the Obligations and shall not in any way impair or
affect the Mortgagee's right to foreclose against the Property.
 
   10.         Mortgagee's Right to Cure. In addition to the other remedies
provided to the Mortgagee in the Mortgage and the other Credit Documents, should
the Indemnitor fail to abide by any provisions of this Agreement, the Mortgagee
may, should it elect to do so, perform any Corrective Work and any other such
actions as it, in its sole discretion, deems necessary to repair, respond to and
remedy any damage to the Property caused by Hazardous Substances or
Contamination or any such Corrective Work. In such event, all funds expended by
the Mortgagee in connection with the performance of any Corrective Work,
including all contractor charges, attorneys' fees, engineering fees, consultant
fees and similar charges, shall become a part of the obligation secured by the
Mortgage and shall be due and payable by the Indemnitor on demand. Each
disbursement made by the Mortgagee pursuant to this provision shall bear
interest at the lower of the Default Rate (as defined in the Credit Documents)
or the highest rate allowable under applicable laws from the date the Indemnitor
shall have received written notice that the funds have been advanced by the
Mortgagee until paid in full.
 
   11.         Scope of Liability. The liability under this Agreement shall in
no way be limited or impaired by (a) any extension of time for performance
required by any of the Credit Documents; (b) any sale, assignment or foreclosure
of the Mortgage, the acceptance of a deed in lieu of foreclosure or trustee's
sale, or any sale or transfer of all or part of the Property; (c) the discharge
or termination of the Credit Documents or the reconveyance or release of the
Mortgage; (d) any exculpatory provisions in any of the Credit Documents limiting
the Mortgagee's recourse; (e) the accuracy or inaccuracy of the representations
and warranties made by the Indemnitor, or any other obligor under any of the
Credit Documents; (f) the release of the Indemnitor or any guarantor or any
other person from performance or observance of any of the agreements, covenants,
terms or conditions contained in any of the Credit Documents by operation of
law, the Mortgagee's voluntary act or otherwise; (g) the release or
substitution, in whole or in part, of any security for the Payment Obligations;
or (h) the Mortgagee's failure to record the Mortgage or file any UCC financing
statements (or the Mortgagee's improper recording or filing of any thereof) or
to othenwise perfect, protect, secure or insure any security interest or lien
given as security for the Payment Obligations; and, in any such case, whether
with or without notice to the Indemnitor or any guarantor or other person or
entity and with or without consideration.
 
12.        Notices. All notices, demands, requests, consents, approvals and
other communications required or permitted hereunder ("Notices") must be in
writing and will be effective upon receipt. Notices may be given in any manner
to which the parties may separately agree, including electronic mail. Without
limiting the foregoing, first class mail, facsimile transmission and commercial
courier service are hereby agreed to as acceptable methods for giving Notices.
Regardless of the manner in which provided, Notices may be sent to a party 's
address as set forth above or to such other address any party may give to the
other for such purpose in accordance with this section.
 
13.        Preservation of Rights. No delay or omission on the Mortgagee's part
to exercise any right or power arising hereunder will impair any such right or
power or be considered a waiver of any such right or power, nor will the
Mortgagee's action or inaction impair any such right or power. The Mortgagee's
rights and remedies hereunder are cumulative and not exclusive of any other
rights or remedies which the Mortgagee may have under other agreements, at law
or in equity. Any representations, warranties, covenants or indemnification
liabilities for breach thereof contained in this Agreement shall not be affected
by any knowledge of, or investigations performed by, the Mortgagee. Any one or
more persons or entities comprising the Indemnitor, or any other party liable
upon or in respect of this Agreement or the Credit Documents, may be released
without affecting the liability of any party not so released.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
14.        Illegality. If any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, it shall not affect or impair
the validity, legality and enforceability of the remaining provisions of this
Agreement.
 
15.        Changes in Writing. No modification, amendment or waiver of, or
consent to any departure by the Indemnitor from, any provision of this Agreement
will be effective unless made in a writing signed by the Mortgagee, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice to or demand on the Indemnitor will
entitle the Indemnitor to any other or further notice or demand in the same,
similar or other circumstance.
 
16.        Successors and Assigns; Bank as Third Party Beneficiary; Survival.
This Agreement will be binding upon the Indemnitor and its heirs,
administrators, successors and assigns, and will inure to the benefit of the
Mortgagee and its successors and assigns as well as any persons or entities who
acquire title to or ownership of the Property from, or through action by, the
Mortgagee (including at a foreclosure, sheriff s or judicial sale); provided,
however, that the Indemnitor may not assign this Agreement in whole or in part
without the Mortgagee's prior written consent and the Mortgagee at any time may
assign this Agreement in whole or in part. The parties also intend that the Bank
shall be a third party beneficiary of this Agreement and shall share the same
benefits and indemnifications hereunder as the Mortgagee. The Indemnitor's
obligations under this Agreement shall survive any judicial foreclosure,
foreclosure by power of sale, deed in lieu of foreclosure, transfer of the
Property by the Indemnitor or the Mortgagee and payment of the Obligations in
full.
 
17.        Interpretation. In this Agreement, unless the Mortgagee and the
Indemnitor otherwise agree in writing, the singular includes the plural and the
plural the singular; words importing any gender include the other genders;
references to statutes are to be construed as including all statutory provisions
consolidating, amending or replacing the statute referred to; the word "or"
shall be deemed to include "and/or", the words "including", "includes" and
"include" shall be deemed to be followed by the words "without limitation";
references to articles, sections (or subdivisions of sections) or exhibits are
to those of this Agreement; and references to agreements and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Agreement. Section
headings in this Agreement are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose. If this
Agreement is executed by more than one party as Indemnitor, the obligations of
such persons or entities will be joint and several.
 
18.        Governing Law and Jurisdiction. This Agreement has been delivered to
and accepted by the Mortgagee and will be deemed to be made in the State where
the Mortgagee's office indicated above is located. THIS AGREEMENT WILL BE
INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA, EXCLUDING ITS CONFLICT OF LAWS
RULES. The Indemnitor hereby irrevocably consents to the exclusive jurisdiction
of any state or federal court in the county or judicial district where the
Mortgagee's office indicated above is located; provided that nothing contained
in this Agreement will prevent the Mortgagee from bringing any action, enforcing
any award or judgment or exercising any rights against the Indemnitor
individually, against any security or against any property of the Indemnitor
within any other county, state or other foreign or domestic jurisdiction. The
Mortgagee and the Indemnitor agree that the venue provided above is the most
convenient forum for both the Mortgagee and the Indemnitor. The Indemnitor
waives any objection to venue and any objection based on a more convenient forum
in any action instituted under this Agreement.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
19.        Further Assurances. Indemnitor will, at the cost of Indemnitor, upon
the Mortgagee's request, execute, acknowledge and deliver to the Mortgagee such
further documents and statements and do or cause to be done such acts or things
as the Mortgagee may deem necessary or appropriate to effect the transactions
contemplated hereby or to confirm the assumption of and agreement to pay,
perform and discharge the liabilities and obligations hereby assumed and agreed
to be paid, performed or discharged, or intended so to be.
 
20.         Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall for all purposes be deemed to be an original;
and all such counterparts together shall constitute but one and the same
documents.
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
 
 
- 12 -

--------------------------------------------------------------------------------

 
 


21.         WAIVER OF JURY TRIAL. THE INDEMNITOR IRREVOCABLY WAIVES ANY AND ALL
RIGHT II MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY
NATURE RELATING TO THIS AGREEMENT, ANY DOCUMENTS EXECUTED IN CONNECTION WITH
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH DOCUMENTS. THE
INDEMNITOR ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.
 
The Indemnitor acknowledges that it has read and understood all the provisions
of this Agreement, including the waiver of jury trial, and has been advised bv
counsel as necessary or appropriate.
 
WITNESS the due execution hereof as a document as of the date first written
above.
 
 

Signed and delivered INDEMNITOR:   in the presence of:        BOVIE MEDICAL
CORPORATION,    
a Delaware corporation
 

 
 

/s/ Laney Stanhop    By: /s/ J. Robert Saron  Name Printed: Laney Stanhope   
Name: J. Robert Saron        Title: President 

 
 

/s/ Kareem J. Spratling    Name Printed: Kareem J. Spratling   

 
 

STATE OF FLORIDA   COUNTY OF Hillsborough  

 
The foregoing instrument was acknowledged before me this 27th day of October,
2011 by J. Robert Saron, as the President of Bovie Medical Corporation, a
Delaware corporation, on behalf of the corporation. 
 
 

  Megan R. Yarashar   Signature of Notary Public, State of Florida

 
 

    [seal.jpg]
Print, Type or Stamp Commissioned Name of Notary Public
Personally Known _____; or Produced Identification _____
 
Type of Identificaiton:
 

 
(NOTARIAL SEAL)
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
EXHIBIT A
Legal Description of Property
 
LOT 9, IN THE SOUTHEAST 1/4 OF SECTION 4, TOWNSHIP 30 SOUTH, RANGE 16 EAST,
ACCORDING TO THE PLAT OF PINELLAS GROVES, INC., RECORDED IN PLAT BOOK 1, PAGE
55, PUBLIC RECORDS OF PINELLAS COUNTY, FLORIDA, LESS THE WEST 150 FEET THEREOF
AND ALSO LESS THAT PART LYING WITHIN 120 FEET OF THE SURVEY LINE OF STATE ROAD
S-688, SECTION 15120, AS DESCRIBED IN CLERK'S INSTRUMENT No. 260901B, OFFICIAL
RECORDS BOOK 2081, PAGE 593, PINELLAS COUNTY RECORDS.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
LIST OF EXCEPTIONS
 
Section 3. Exceptions to Representations and Warranties.
 
Sections 4(c) and (d). Exceptions to Environmental Covenants Relating to
Hazardous Substances Used in the Ordinary Course of the Indemnitor's Business:
 
 

--------------------------------------------------------------------------------